UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2187


MICHAEL L. ATWELL,

                Plaintiff - Appellant,

          v.

AMERICAN SUGAR REFINING, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-01378-WMN)


Submitted:   February 24, 2012               Decided:    March 1, 2012


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael L. Atwell, Appellant Pro Se.     Emmett F. McGee, Jr.,
Eileen Carr Riley, JACKSON LEWIS, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael L. Atwell appeals the district court’s order

granting    summary      judgment    in    favor    of    the   Appellee      on   his

employment discrimination claims.                We have reviewed the record

and find no reversible error.                  Accordingly, although we grant

Atwell’s pending motion to proceed in forma pauperis, we affirm

the    judgment    of    the    district       court.     Atwell   v.   Am.    Sugar

Refining, Inc., No. 1:10-cv-01378-WMN (D. Md. Sept. 27, 2011).

We    dispense    with   oral    argument       because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2